DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-7, 10-15, 18-21 and 24-30 in the reply filed on 6/29/2022 is acknowledged.
Claims 8-9, 16-17, 22-23 and 31-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.  Claims 29-30 are withdrawn as being directed to a nonelected species, Species C.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-7, 10-14 are objected to because of the following informalities:  
Claim 1 recites line 9 recites “an internal combustion engine” which lacks antecedent basis and for examination purposes is interpreted to be -- the internal combustion engine --. 
Claim 3 recites line 1 recites “an internal combustion engine” which lacks antecedent basis and for examination purposes is interpreted to be -- the internal combustion engine --. 
Claims 2-7, 10-14 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first means for (a) receiving radiated thermal energy from an internal combustion engine”,  “second means for (a) receiving exhaust gas containing thermal energy from an internal combustion engine” in claims 1, 15 and “means for directing a first portion of the radiated thermal energy from the internal combustion engine through a heat transfer circuit to the first means of the heat exchanger system” in claim 7.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
first means for (a) receiving radiated thermal energy from an internal combustion engine” corresponds to a heat exchanger (paragraph 0038 of the published application);
“second means for (a) receiving exhaust gas containing thermal energy from an internal combustion engine” corresponds to a heat exchanger (paragraph 0058 of the published application); and
“means for directing a first portion of the radiated thermal energy from the internal combustion engine through a heat transfer circuit to the first means of the heat exchanger system” corresponds to a hot fluid diverter valve (paragraph 0034 of the published application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15, 18-26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 10 and 24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the arrangement and alignment of the air drawn, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. 
The term “generally” in claims 13, 15, 18-19 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the arrangement and alignment of the length, direction or footprint, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. 
Claims 11-12, 14 and 20-23, 25-26 are rejected based on dependency from a rejected claim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukudome (US 20110214446).
Regarding claim 1, Fukudome teaches an apparatus (1) for dehumidifying ambient atmospheric air (paragraph 0034) comprising: an enclosure assembly (10) configured to define a first air path and a second air path (11 and 12), and containing a moisture-absorbing desiccant (2, paragraphs 0036, 0045) having a first dried state (2a, 2b) and a second moisturized state (2c, 2d, paragraphs 0036, 0045); a heat exchanger system (3) including first means (3) for (a) receiving radiated thermal energy from an internal combustion engine (31), and (b) transferring at least a portion of the radiated thermal energy to air drawn along the first air path to heat the air in the first air path (two heating heat exchangers 3 are provided in the exhaust path 12, paragraph 0039); and second means (3) for (a) receiving exhaust gas containing thermal energy from the internal combustion engine (two heating heat exchangers 3 are provided in the exhaust path 12, paragraph 0039), and (b) transferring at least a portion of the thermal energy from the exhaust gas to air drawn along the first air path to heat the air in the first air path (two heating heat exchangers 3 are provided in the exhaust path 12, paragraph 0039); the first air path within said enclosure assembly connecting the ambient atmosphere to a reactivation air outlet (RA, Fig. 2) through the heat exchanger system and the desiccant in the second moisturized state, and the second air path within said enclosure assembly connecting the ambient atmosphere to a dried air outlet (SA) through the desiccant in the first dried state; a first blower (14) configured to draw air from the ambient atmosphere along the first air path through the heat exchanger system to provide heated air (paragraphs 0034-0033, 0039), and to further draw the heated air along the first air path through the desiccant in the second moisturized state, to change the desiccant from the second moisturized state to the first dried state (paragraphs 0034-0033, 0039); and a second blower (13) configured to draw air from the ambient atmosphere along the second air path through the desiccant in the first dried state, to provide dried air at the dried air outlet and to change the desiccant from the first dried state to the second moisturized state (paragraphs 0034-0033, 0039).
Further, it is understood, claim 1 includes an intended use recitation, for example “…for (a) receiving...”, “…for (a) transferring…” and “…configured to…”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, Fukudome teaches the first and second blowers draw air along the first air path and along the second air path through the desiccant in opposite directions (Fig. 2).
Regarding claim 13, Fukudome teaches the desiccant is provided on a rotatable wheel generally permeable to air flow (desiccant rotor, paragraph 0036).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome in view of Hess (US 20120125199).
Regarding claim 3, Fukudome teaches the internal combustion engine connected to supply exhaust gas containing thermal energy to the second means of the heat exchanger system and connected to supply radiated thermal energy to the first means of the heat exchanger system (paragraphs 0034-0033, 0039) but fails to explicitly teach a mobile trailer on which is mounted the internal combustion engine, the enclosure assembly, the heat exchanger system, the first blower and the second blower.
However, Hess teaches a mobile trailer (trailer, paragraph 0019) on which is mounted the internal combustion engine, the enclosure assembly, the heat exchanger system, the first blower and the second blower (paragraph 0020, Fig. 1) to provide a turnkey operation for recovery and restoration with guaranteed results through the removal of standing and excess moisture so as to speed return to occupancy and operation of an affected business.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Fukudome to include a mobile trailer on which is mounted the internal combustion engine, the enclosure assembly, the heat exchanger system, the first blower and the second blower in view of the teachings of Hess to provide a turnkey operation for recovery and restoration with guaranteed results through the removal of standing and excess moisture so as to speed return to occupancy and operation of an affected business.
Regarding claim 4, the combined teachings teach an electric generator (84 of Hess) mounted on the mobile trailer, the electric generator driven by the internal combustion engine to generate electric power (paragraph 0015 of Hess).
Regarding claim 5, the combined teachings teach the apparatus configured so that the electric generator generates a first amount of electric power to power the first blower to draw air along the first air path and to power the second blower to draw air along the second air path (paragraph 0015 of Hess).
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to…”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 6, the combined teachings teach the apparatus configured so that the electric generator generates a second amount of electric power in addition to the first amount of electric power (paragraph 0015 of Hess), and further comprising an interface for connecting equipment to be powered by such second amount of electric power (understood the necessary wiring and connections would be present to efficiently provide power to the dehumidifying apparatus of Hess).
Further, it is understood, claim 6 includes an intended use recitation, for example “…for connecting...”, and “…configured to…”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 15, the combined teachings teach all the limitations of claim 15 including a mobile apparatus (80 of Hess) for dehumidifying ambient atmospheric air comprising: (I) an air handling section (82) having a generally rectangular footprint with a first length and a first width smaller than the first length (as illustrated in Fig. 2 of Hess), (II) an electric generator section (84) having a generally rectangular footprint with a second length and a second width smaller than the second length (as illustrated in Fig. 2 of Hess), (III) a mobile trailer (80 of Hess) adapted to roll in a longitudinal direction and defining a transverse direction perpendicular to the longitudinal direction (Fig. 2 of Hess), the air handling section and the electric generator section being mounted on the mobile trailer proximate to each other (Fig. 2 of Hess). See rejections of claims 1, 4-6.
Further, it is understood, claim 16 includes an intended use recitation, for example “…for (a) receiving...”, “…for (a) transferring…” and “…configured to…”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 18, the combined teachings teach the first length is generally parallel to one of the longitudinal and transverse directions and the second length is generally parallel to the other of the longitudinal and transverse directions (Fig. 2 of Hess).
Regarding claim 19, the combined teachings teach he first length is generally parallel to the longitudinal direction and the second length is generally parallel to the transverse direction (Fig. 2 of Hess).
Regarding claim 20, the combined teachings teach the first and second blowers draw air along the first air path and along the second air path through the desiccant in opposite directions (Fig. 2 of Fukudome).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome in view of Okano et al (US 20020040575).
Regarding claim 14, Fukudome teaches the invention as described above but fails to explicitly teach the desiccant is provided on honeycombed flutes disposed on the rotatable wheel.
However, Okano teaches the desiccant (58) is provided on honeycombed flutes (honeycombs, paragraph 0012) disposed on the rotatable wheel (rotor, paragraph 0012) to efficiently dehumidify air.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Fukudome to include the desiccant is provided on honeycombed flutes disposed on the rotatable wheel in view of the teachings of Okano to efficiently dehumidify air.
Allowable Subject Matter
Claims 27-28 are allowed.
Claims 7 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 and 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the subject matter which is considered to distinguish from the closest prior art of record, Hess (US 20120125199). The prior art of record teaches a radiator (85) in contrast to the claimed features of a heat radiator; and means for directing a first portion of the radiated thermal energy from the internal combustion engine through a heat transfer circuit to the first means of the heat exchanger system, and directing a second portion of the radiated thermal energy to the heat radiator.
Regarding claims 10 and 24, the subject matter which is considered to distinguish from the closest prior art of record, Fukudome (US 20110214446) and Hess (US 20120125199). The prior art of record teaches a heating path in contrast to the claimed features of the first air path comprises a first heating path and a second heating path that is physically separated from the first heating path, wherein the first means of the heat exchanger system transfers radiated thermal energy to air drawn along the first heating path and substantially not to air drawn along the second heating path, and the second means of the heat exchanger system transfers thermal energy from the exhaust gas to air drawn along the second heating path and not to air drawn along the first heating path, whereby the first means and the second means of the heat exchanger system are arranged in parallel to transfer heat to air flowing along the first air path.
Regarding claim 27, the subject matter which is considered to distinguish from the closest prior art of record, Fukudome (US 20110214446) and Hess (US 20120125199). The prior art of record teaches exhaust from an internal combustion engine provided a heat exchanger in contrast to the claimed features of an electric generator section including an electric generator and a liquid-cooled internal combustion engine that rotates the electric generator to generate electric power, the internal combustion engine generating radiated thermal energy that is transferred to a liquid coolant and generating exhaust gas containing thermal energy, the heat exchanger system including a first heat exchanger that receives from the internal combustion engine liquid coolant containing radiated thermal energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763